           Case 1:19-cv-00048-AWI-GSA Document 34 Filed 02/02/21 Page 1 of 2



 1

 2                               UNITED STATES DISTRICT COURT
 3                               EASTERN DISTRICT OF CALIFORNIA
 4

 5   ROGELIO MAY RUIZ,                            1:19-cv-0048-AWI-GSA-PC
 6                  Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                  RECOMMENDATIONS
 7         vs.                                    (Doc. No. 23)
 8   J. OROZCO, et al.,                           ORDER CLOSING CASE IN LIGHT OF
                                                  REQUEST FOR DISMISSAL
 9               Defendants.                      (Doc. Nos. 25, 30)
10

11

12          Rogelio May Ruiz (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
13   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United
14   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
15          On June 9, 2020, the court entered findings and recommendations, recommending that
16   this action proceed against defendants Orozco and Hernandez on Plaintiff’s excessive force
17   claims and against defendant Orozco on Plaintiff’s medical claim, but that all other claims and
18   defendants be dismissed from this action with prejudice, based on Plaintiff’s failure to state a
19   claim. Doc. No. 23.
20          On July 1, 2020, Plaintiff filed objections to the findings and recommendations. Doc.
21   No. 24. Also on July 1, 2020, Plaintiff filed what the Court views as a contingent motion to
22   dismiss. Doc. No. 25. The motion states that if the Court is not able to take legal action against
23   the Jane Doe female correctional officer, then the case should be dismissed without prejudice
24   because the Jane Doe “began all this disruption.” Id.
25          On August 12, 2021, Plaintiff again filed the identical contingent motion to dismiss. See
26   Doc. No. 30.
27          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
28   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

                                                     1
            Case 1:19-cv-00048-AWI-GSA Document 34 Filed 02/02/21 Page 2 of 2



 1   including Plaintiff’s objections, the court finds the findings and recommendations to be supported
 2   by the record and proper analysis.         Therefore, the Court will adopt the Findings and
 3   Recommendation. As a result, the Jane Doe correctional officer will be dismissed with prejudice.
 4          Because it has been determined that there are no plausible claims against the Jane Doe
 5   female correctional officer, the contingent event identified in Plaintiff’s two motions to dismiss
 6   has occurred. Plaintiff’s motions are unusual. Nevertheless, the fact that Plaintiff filed the
 7   identical motion not once but twice clearly shows that he does not wish to proceed with this case
 8   unless the Jane Doe female correctional office is an active and viable defendant in this case.
 9   After consideration, the Court will not require Plaintiff to file the same or modified motion to
10   dismiss a third time. Instead, the Court will view the motions to dismiss as brought pursuant to
11   Federal Rule of Civil Procedure 41(a), give effect to the motions, and order this case to be closed.
12          Based on the foregoing, THE COURT HEREBY ORDERS that:
13          1.      The findings and recommendations (Doc. No. 23) issued by the Magistrate Judge
14                  on June 9, 2020, are ADOPTED in full;
15          2.      All claims and defendants, except Plaintiff’s claims for excessive force against
16                  defendants Orozco and Hernandez against defendant Orozco on Plaintiff’s
17                  medical claim, are dismissed, with prejudice based on Plaintiff’s failure to state a
18                  claim upon which relief may be granted;
19          4.      In light of the Plaintiff’s Rule 41(a) request for dismissal (Doc. Nos. 25, 30), the
20                  remainder of this case is DISMISSED without prejudice; and
21          5.      The Clerk shall CLOSE this case.
22
     IT IS SO ORDERED.
23

24   Dated: February 2, 2021
                                                  SENIOR DISTRICT JUDGE
25

26

27

28


                                                      2
